COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00048-CV


Philip Hamilton                           §    From the 141st District Court

                                          §    of Tarrant County (141-257884-12)
v.
                                          §    July 11, 2013

Kenneth Shields                           §    Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of prosecution.

      It is further ordered that Appellant Philip Hamilton shall pay all costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM